                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


ERIN MOSLEY, et al.,

               Plaintiffs,

                                                       Civil Action 2:16-cv-01197
                                                       Judge Michael H. Watson
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


SPARTAN FREIGHT SYSTEMS, INC., et al.,

               Defendants.


                                    OPINION AND ORDER

       This matter is before the Court for consideration of Defendants 9052-9025 Quebec Inc.,

VTL V-Trans LTD, and VTL Transport’s (“Defendants”) Motion to File an Amended Answer

and Affirmative Defenses to Plaintiffs’ Complaint (ECF No. 160) and Plaintiffs’ Response in

Opposition (ECF No. 161.) Defendants did not file a Reply. For the following reasons,

Defendants’ Motion is DENIED.

                                       I. BACKGROUND

       Plaintiffs initiated this action on December 22, 2016. (ECF No. 1.) Plaintiffs filed an

Amended Complaint on June 20, 2017 (ECF No. 25) and a Second Amended Complaint on

August 31, 2017 (ECF No. 37.) Plaintiffs filed a Third Amended Complaint on March 2, 2018

(ECF No. 64) and a Fourth Amended Complaint on July 30, 2018 (ECF No. 96). Plaintiffs

allege that P.H. Glatfelter Company, a paper products manufacturer, contracted with Defendants

to ship a load of paper from a plant in Chillicothe, Ohio to a customer in Toronto. (ECF No. 96,

at pg. 3.) Plaintiffs further allege that Defendants sub-contracted the load to Spartan Freight
Systems, Inc. for transport. (Id.) The semi-tractor trailer carrying the load was involved in a car

crash with the Plaintiffs’ Chevy Traverse. (Id.) Two passengers in the Chevy Traverse,

Plaintiffs’ two young children, died from injuries sustained in the crash. (Id. at pg. 3–4.)

Defendants filed their Answer to Plaintiffs’ Fourth Amended Complaint on September 24, 2018.

(ECF No. 117.)

       On March 5, 2019, Defendants filed a Motion to File an Amended Answer and

Affirmative Defenses to Plaintiffs’ Complaint. (ECF No. 160.) Defendants assert that they wish

to amend their affirmative defense to include preemption of Plaintiff’s claims by the Federal

Aviation Authorization Administration Act (“FAAAA”), which they assert is supported by the

ruling in Creagan v. Wal-Mart Transp., LLC, 354 F. Supp. 3d 808 (N.D. Ohio Dec. 12, 2018).

Creagan was issued on December 12, 2018, after Defendants had filed their Answer to

Plaintiffs’ Fourth Amended Complaint. (See ECF No. 117.)

                                  II. STANDARD OF REVIEW

       Although Federal Rule of Civil Procedure 15(a) governs amendments to the pleadings,

when, as here, a motion to amend is brought after the deadline set within the Court’s scheduling

order, a party must satisfy the standards of both Rule 15(a) and 16(b)(4). Korn v. Paul Revere

Life Ins. Co., 382 F. App’x 443, 449 (6th Cir. 2010) (citing Leary v. Daeschner, 349 F.3d 888,

905–09 (6th Cir. 2003)). “Once the scheduling order’s deadline to amend the complaint

passes, . . . a plaintiff first must show good cause under Rule 16(b) for failure earlier to seek

leave to amend and the district court must evaluate prejudice to the nonmoving party before a

court will [even] consider whether amendment is proper under Rule 15(a).” Commerce Benefits

Grp. Inc. v. McKesson Corp., 326 F. App’x 369, 376 (6th Cir. 2009) (internal quotation marks

and citation omitted) (emphasis added); cf. Johnson v. Metro. Gov’t of Nashville & Davidson



                                                 2
Cnty., Nos. 10–6102 & 11–5174, 2012 WL 4945607 at * 17 (6th Cir. Oct.18, 2012) (“Rule 15 is

augmented by Rule 16, which states that the generally wide latitude to amend may be restricted

by the court’s other scheduling orders.”).

       Under Rule 16(b)(4), the Court will modify a case scheduling “only for good cause . . . .”

Fed. R. Civ. P. 16(b)(4). The party seeking modification of the case schedule has the “obligation

to demonstrate ‘good cause’ for failing to comply with the district court’s scheduling order . . .

.” Pittman ex rel. Sykes v. Franklin, 282 F. App’x 418, 425 n.5 (6th Cir. 2008). In determining

whether good cause exists, the primary consideration “is the moving party’s diligence in

attempting to meet the case management order’s requirements.” Commerce Benefits, 326 F.

App’x at 377 (internal quotation marks and citation omitted); see also Leary, 349 F.3d at 906

(quoting 1983 advisory committee notes to Fed. R. Civ. P. 16) (“But a court choosing to modify

the schedule upon a showing of good cause, may do so only ‘if it cannot reasonably be met

despite the diligence of the party seeking the extension.’”). Finally, the Court must also consider

“potential prejudice to the nonmovant . . . .” Leary, 349 F.3d at 909. Even if an amendment

would not prejudice the nonmoving party, a plaintiff must still provide good cause for failing to

move to amend by the Court’s deadline. Korn, 382 F. App’x at 450; see also Wagner v. Mastiffs,

Nos. 2:08–cv–431, 2:09–cv–0172, 2011 WL 124226 at *4 (S.D. Ohio Jan.14, 2011) (“[T]he

absence of prejudice to the opposing party is not equivalent to a showing of good cause.”).

       If the proponent of a belated amendment demonstrates good cause under Rule 16(b)(4), a

court will then evaluate the proposed amendment under Rule 15(a). Commerce, 326 F. App’x at

376. Pursuant to Rule 15(a), the Court should freely grant a party leave to amend his or her

pleadings when justice so requires. Fed. R. Civ. P. 15(a). Rule 15(a) sets forth “a liberal policy

of permitting amendments to ensure the determination of claims on their merits.” Oleson v.



                                                 3
United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations omitted). As the United

States Court of Appeals for the Sixth Circuit has noted, “[f]actors that may affect [a Rule 15(a) ]

determination include undue delay in filing, lack of notice to the opposing party, bad faith by the

moving party, repeated failure to cure deficiencies by previous amendment, undue prejudice to

the opposing party, and futility of the amendment.” Seals v. Gen. Motors Corp., 546 F.3d 766,

770 (6th Cir. 2008). When considering the issue of prejudice, a court must ask whether allowing

amendment would “require the opponent to expend significant additional resources to conduct

discovery or prepare for trial” or cause considerable delay in resolving the dispute. Phelps v.

McClennan, 30 F.3d 658, 662–63 (6th Cir. 1994).

                                         III. ANALYSIS

       The Court finds that Defendants have failed to demonstrate good cause under Rule

16(b)(4). As previously explained, the key inquiry is whether the party was diligent in its efforts

to timely file the proposed amended filing. Defendants assert that their “motion should not be

considered to be unduly delayed” because Creagan was issued on December 12, 2018. (ECF

No. 160, at PAGEID # 4494.) Defendants argument is not well taken, however, for the

following reasons.

       First, Creagan is not the first case to address preemption by the FAAAA. See, e.g., Rowe

v. New Hampshire Motor Transp. Ass’n, 552 U.S. 364, 370 (2008) (holding that FAAAA

preempts state enforcement actions and laws having connection with or reference to carrier rates,

routes, or services); Krauss v. IRIS USA, Inc., No. 17-778, 2018 WL 2063839, at *4–6 (E.D.

Penn. May 3, 2018) (concluding that the FAAAA preempts plaintiff’s personal injury claim);

Volkova v. C.H. Robinson Co., No. 16-1883, 2018 WL 741441, at *4 (N.D. Ill. Feb. 7, 2018)

(finding that the negligent hiring claims against the defendants were preempted by the FAAAA);



                                                 4
Georgia Nut Co. v. C.H. Robinson Co., No. 17-3018, 2017 WL 4864857, at *1 (N.D. Ill. Oct. 26,

2017) (finding that “the FAAAA preempts state-law negligent hiring and negligent supervision

claims”). All of these cases that addressed preemption by the FAAAA were available before

Defendants filed their Answer to Plaintiff’s Fourth Amended Complaint. (See ECF No. 117

(filed on September 24, 2018).)

          Second, Defendants filed their Motion to Amend on March 5, 2019. (ECF No. 160.)

Defendants, however, were aware of the Creagan ruling at least as early as January 9, 2019,

nearly a full month after it was issued, as evidenced by the fact that they indicate in their Motion

that “[b]y way of a January 9, 2019 email between counsel, all parties have been made aware of

the [Creagan] ruling and its potential impact.” (Id. at PAGEID # 4494.) Furthermore, on

February 15, 2019, Defendants included an analysis of Creagan in their Reply in Support for

Motion for Summary Judgment. (ECF No. 157.) Despite having knowledge of the Creagan

ruling, Defendants did not file their Motion to Amend until March 5, 2019.1 (ECF No. 160.)

Accordingly, the Court finds that a new case on a topic that has already been litigated, here

preemption by the FAAAA, does not provide the necessary good cause for failing to comply

with the Court’s Scheduling Order. Based on this record, Defendants have not acted promptly

and with the necessary diligence to establish good cause.

          Although the Court’s diligence finding is dispositive of this issue, the Court notes further

that, for the reasons discussed above, Defendants have demonstrated an undue delay in filing

under Rule 15(a). See Phelps, 30 F.3d at 662–63. “Courts typically find undue delay . . . in




1
    Notably, Defendants moved to file the Motion to Amend their Answer only after Plaintiffs
    pointed out on March 1, 2019 that that Defendants had “failed to request leave of Court to file
    an amended answer or even assert the affirmative defense of federal preemption.” (ECF No.
    159, at PAGEID # 4445.)
                                                   5
cases where discovery has closed and dispositive motions deadlines have passed.” Owners Ins.

Co. v. Hutsell, No. 2:12-cv-419, 2014 WL 2460132, at *3 (E.D. Tenn. June 2, 2014) (citing

Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999)); see also McNett v. Hardin

Cmty. Fed. Credit Union, No. 3:02-cv-7576, 2006 WL 24730000, at *1 (denying motion to

amend to add affirmative defense because it “would either delay the trial to allow for additional

discovery or force Plaintiff to forego that discovery and yet try the case”) (citation omitted). In

light of the dilatory nature of the filing as well as the prejudice that Plaintiffs would suffer in this

matter’s current posture,2 Defendants’ Motion to Amend is not well-taken. Phelps, 30 F.3d at

662–63.

                                         IV. CONCLUSION

          For the foregoing reasons, the Court finds that Defendants have failed to demonstrate

good cause as required under Rule 16(b)(4). Defendants’ Motion to file an Amended Answer

(ECF No. 160) is, therefore, DENIED.

          IT IS SO ORDERED.



Date: August 14, 2019                             /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




2
    Plaintiffs contend that they would suffer irreparable prejudice because they are now foreclosed
    from pursuing their claims in any alternate venue, namely Canada. (ECF No. 161, at pg. 2–3.)
    Plaintiffs also properly note that they would be prejudiced by the amendment because they
    have never been given the opportunity to engage in discovery related to preemption under the
    FAAAA. (Id. at pg. 3.)
                                                   6
